         Case 4:19-cv-05272-EFS      ECF No. 20    filed 06/04/20   PageID.1363 Page 1 of 3



 1
                                                                                FILED IN THE
 2                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 3
                                                                        Jun 04, 2020
 4                                                                         SEAN F. MCAVOY, CLERK


 5
                             UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7

 8   JEREMY T.,1                                    No.    4:19-CV-05272-EFS

 9                                Plaintiff,
                                                    ORDER GRANTING THE PARTIES’
10                                                  STIPULATED MOTION FOR
                     v.
11                                                  REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                               405(g)

13                                Defendant.
14

15
              On June 1, 2020, the parties filed a Stipulated Motion for Remand. ECF No.
16
     19. The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings before an administrative law judge (ALJ)

20   for a de novo hearing and a new decision as to Plaintiff Jeremy T.’s application for
21
     supplemental security income payments under Title XVI of the Social Security
22
     Act. As part of this de novo hearing on remand, the ALJ is to obtain evidence from
23

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to him by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                         ORDER - 1
      Case 4:19-cv-05272-EFS      ECF No. 20    filed 06/04/20   PageID.1364 Page 2 of 3



 1   a medical expert regarding Plaintiff’s established onset date; reevaluate Plaintiff’s
 2
     mental impairments under the relevant listings at step three; reevaluate
 3
     Plaintiff’s residual functional capacity assessment; and if necessary,
 4
     seek supplemental vocational expert evidence to determine whether Plaintiff is
 5
     capable of performing past relevant work and/or whether there are significant
 6

 7   number of jobs in the national economy that Plaintiff can perform. The parties

 8   also agree that Plaintiff is entitled to reasonable attorney fees and costs under the
 9   Equal Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request to the Court.
10
           Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
11
           1.     The parties’ Stipulated Motion for Remand, ECF No. 19, is
12
                  GRANTED.
13

14         2.     Judgment shall be entered for Plaintiff.

15         3.     This matter is REVERSED and REMANDED to the Commissioner

16                of Social Security for further administrative proceedings pursuant to
17
                  sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct
18
                  a de novo hearing, including obtaining evidence from a medical
19
                  expert regarding Plaintiff’s established onset date; reevaluating
20

21                Plaintiff’s mental impairments under the relevant listings at step

22                three; reevaluating Plaintiff’s residual functional capacity

23                assessment; if necessary, seek supplemental vocational expert
24
                  evidence to determine whether Plaintiff is capable of performing past
25
                  relevant work and/or whether there are significant number of jobs in
26




                                                                                 ORDER - 2
      Case 4:19-cv-05272-EFS      ECF No. 20     filed 06/04/20   PageID.1365 Page 3 of 3



 1                the national economy that Plaintiff can perform; and issue a new
 2
                  decision for the period at issue prior to Plaintiff’s established onset
 3
                  date of October 26, 2017.
 4
           4.     All pending motions are DENIED AS MOOT.
 5
           5.     All hearings and other deadlines are STRICKEN.
 6

 7         6.     If filed, the Court will consider Plaintiff’s motion for fees and

 8                expenses under the Equal Access to Justice Act.
 9         7.     The Clerk’s Office is directed to CLOSE this file.
10
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
11
     and provide copies to all counsel.
12
           DATED this 4th day of June 2020.
13

14
                                     s/Edward F. Shea
15                                   EDWARD F. SHEA
                             Senior United States District Judge
16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
